UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 (Amendment No. 1) ETRIALS WORLDWIDE, INC. (Name of Subject Company) ETRIALS WORLDWIDE, INC. (Name of Person Filing Statement) Common Stock, Par Value $0.0001 Per Share (Title of Class of Securities) 29786P103 (CUSIP Number of Common Stock) Joseph (Jay) F. Trepanier, III Chief Financial Officer etrials Worldwide, Inc. 4000 Aerial Center Parkway
